DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (US 20160077226 A1) in view of Dellinger (US 20120147699 A1), Dean (US 20120075955 A1) and Smith (US 6942059 B2).

Regarding claim 1, Bianchi teaches providing a first plurality of vibrators (330-331) in a first group (350), wherein each vibrator in the first group is assigned to a respective source line of a first plurality of source lines, where the source lines of the first plurality of source lines run substantially parallel to one another. (Paragraph 3, Paragraph 33, Paragraph 32, lines 1-5, Fig.3)

	Bianchi also teaches providing a second plurality of vibrators (332-333) in a second group (352), wherein each vibrator in the second group is assigned to a respective source line of a second plurality of source lines that is different than the first plurality of source lines. (Paragraph 33, Paragraph 32, lines 1-5, Fig.3)

Bianchi also teaches actuating each vibrator (330-331) of the first plurality of vibrators in the first group (350) simultaneously, wherein each vibrator of the first plurality of vibrators uses a first set of phase encodings and wherein the first set of phase encodings comprises a different phase encoding for each vibrator of the first plurality of vibrators. (Paragraph 41, Paragraph 19, lines 5-11, Paragraph 38, Paragraph 56, Claim 3, Figs.5-6)

Bianchi also teaches wherein each vibrator of the second plurality of vibrators (332-333) uses a second set of phase encodings, wherein the second set of phase encodings comprises a different phase encoding for each vibrator of the second plurality of vibrators. (Paragraph 41, Paragraph 19, lines 5-11, Paragraph 38, Paragraph 56, Claim 3, Figs.5-6)

Bianchi also teaches detecting one or more resulting seismic signals with a plurality of seismic sensors that are placed in contact with the earth and as part of a seismic spread. (Paragraph 31, Fig.3)

Bianchi does not explicitly teach wherein each vibrator of the first plurality of vibrators uses a first set of frequency bandwidth sweeps, wherein the first set of frequency bandwidth sweeps comprises a different frequency bandwidth sweeps sweep for each vibrator of the first plurality of vibrators and wherein a first plurality of pairs of frequency bandwidth sweeps of the first set of frequency bandwidth sweeps comprises one or more overlapping frequencies and actuating each vibrator of the second plurality of vibrators at the same time as each vibrator of the first plurality of vibrators, wherein each vibrator of the second plurality of vibrators uses a second set of frequency bandwidth sweeps, wherein the second set of frequency bandwidth sweeps comprises a different frequency bandwidth sweep for each vibrator of the second plurality of vibrators, wherein the first set of frequency bandwidth sweeps covers a same frequency range as the second set of frequency bandwidth sweeps.

Dellinger teaches wherein each vibrator of the first plurality of vibrators uses a first set of frequency bandwidth sweeps, wherein the first set of frequency bandwidth sweeps comprises a different frequency bandwidth sweeps sweep for each vibrator of the first plurality of vibrators    and, wherein each vibrator of the second plurality of vibrators uses a second set of frequency bandwidth sweeps, wherein the second set of frequency bandwidth sweeps comprises a different frequency bandwidth sweep for each vibrator of the second plurality of vibrators, wherein the first set of frequency bandwidth sweeps covers a same frequency range as the second set of frequency bandwidth sweeps. (Paragraph 72, Paragraph 71, Paragraph 54, Paragraph 59, Fig.3c) Dellinger teaches the sources may cover any suitable frequency range and may be divided into any number of groups covering any number of frequency ranges. More particularly, the sources may cover frequencies ranging from about 0 Hz to about 500 Hz, alternatively from about 1 Hz to about 300 Hz, alternatively from about 0.7 Hz to about 100 Hz. 

Dean teaches actuating each vibrator of the second plurality of vibrators at the same time as each vibrator of the first plurality of vibrators. (Paragraph 4, Paragraph 38, Paragraph 25, Fig.4)

Smith teaches wherein a first plurality of pairs of frequency bandwidth sweeps of the first set of frequency bandwidth sweeps comprises one or more overlapping frequencies. (Claim 6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bianchi to incorporate wherein each vibrator of the first plurality of vibrators uses a first set of frequency bandwidth sweeps, wherein the first set of frequency bandwidth sweeps comprises a different frequency bandwidth sweeps sweep for each vibrator of the first plurality of vibrators and wherein each vibrator of the second plurality of vibrators uses a second set of frequency bandwidth sweeps, wherein the second set of frequency bandwidth sweeps comprises a different frequency bandwidth sweep for each vibrator of the second plurality of vibrators, wherein the first set of frequency bandwidth sweeps covers a same frequency range as the second set of frequency bandwidth sweeps as taught by Dillinger in order to improve efficiency since each sub-band source acquisition can be optimized (Dillinger: Paragraphs 59, 69, Claim 13) independently and further modify Bianchi to incorporate actuating each vibrator of the second plurality of vibrators at the same time as each vibrator of the first plurality of vibrators as taught by Dean in order for the energy from the various sources to not cause interference in the area of interest and further modify Bianchi to incorporate wherein a first plurality of pairs of frequency bandwidth sweeps of the first set of frequency bandwidth sweeps comprises one or more overlapping frequencies as taught by Smith on order to alleviate or avoid the attenuation effects of their respective bandwidths.

Regarding claim 10, the claim discloses substantially the same limitations, as claim 1. All limitations as recited have been analyzed and rejected with respect to claim 10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 10 is rejected for the same rational over the prior art cited in claim 1.  

Regarding claim 2, Bianchi teaches a third plurality of vibrators (334-335) in a third group (354), wherein each vibrator of the third plurality of vibrators is assigned to a respective source line of a third plurality of source lines, where the source lines of the third plurality of source lines run substantially parallel to one another. (Paragraphs 32-33, Fig.3)

Regarding claim 12, the claim discloses substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claim 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 2.  


Regarding claim 3, Bianchi teaches a fourth plurality of vibrators (336-337) in a fourth group (356), wherein each vibrator of the fourth plurality of vibrators is assigned to a respective source line of a fourth plurality of source lines, where the source lines of the fourth plurality of source lines run substantially parallel to one another. (Paragraphs 32-33, Fig.3)

Regarding claim 13, the claim discloses substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claim 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 4, Bianchi teaches wherein the source lines of the first group (350) are not shared with the source lines of the second group (352). (Fig.3)

Regarding claim 11, the claim discloses substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claim 11, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 11 is rejected for the same rational over the prior art cited in claim 4.  

Regarding claim 5, Bianchi teaches wherein the source lines of the first group (350) and the source lines of the third group (354) are shared. (Paragraph 33, Fig.3)

Regarding claim 14, the claim discloses substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claim 14, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 14 is rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 19, Bianchi teaches wherein each vibrator of the second plurality of vibrators (332-333) is placed at a set of a plurality of sets of distances from each vibrator of the first plurality of vibrators (330-331), wherein the plurality of sets of distances are based on a survey design and modeling study to assure that an effect of seismic interference in a target zone is less than a threshold level. (Paragraphs 36, Claims 1, 14-15, Fig.3)

Regarding claim 20, Bianchi teaches wherein the second group has a number of vibrators with respect to the first group. (Paragraph 33, Fig.3) Bianchi teaches “A cluster may include more than two vibratory sources that may be arranged differently (e.g., on the same shot line).”, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filled to have a second group that has a different number of vibrators from the first group, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.




Allowable Subject Matter
Claims 6-9 are allowed.

Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 10 and all subsequent dependent claims have been considered but are moot in view of the most current rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645